

	

		II

		109th CONGRESS

		1st Session

		S. 803

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Coleman (for himself

			 and Mrs. Clinton) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Employee Retirement Income Security Act of

		  1974, the Public Health Service Act, and the Internal Revenue Code of 1986 to

		  provide parity with respect to substance abuse treatment benefits under group

		  health plans and health insurance coverage.

	

	

		1.Short titleThis Act may be cited as the

			 Help Expand Access to Recovery and

			 Treatment Act of 2005 or the HEART Act.

		2.FindingsCongress finds the following:

			(1)Substance abuse,

			 if left untreated, is a medical emergency and a private and public health

			 crisis.

			(2)Nothing in this

			 Act should be construed as prohibiting application of the concept of parity to

			 substance abuse treatment provided by faith-based treatment providers.

			3.Parity in

			 substance abuse treatment benefits

			(a)Group health

			 plans

				(1)Public health service act amendments

					(A)In

			 generalSubpart 2 of part A of title XXVII of the

			 Public Health Service Act (42 U.S.C.

			 300gg–4 et seq.) is amended by adding at the end the following new

			 section:

						

							2707.Parity in the

				application of treatment limitations and financial requirements to substance

				abuse treatment benefits

								(a)In

				generalIn the case of a group health plan (or health insurance

				coverage offered in connection with such a plan) that provides both medical and

				surgical benefits and substance abuse treatment benefits, the plan or coverage

				shall not impose treatment limitations or financial requirements on the

				substance abuse treatment benefits unless similar limitations or requirements

				are imposed for medical and surgical benefits.

								(b)ConstructionNothing

				in this section shall be construed—

									(1)as requiring a

				group health plan (or health insurance coverage offered in connection with such

				a plan) to provide any substance abuse treatment benefits; or

									(2)to prevent a

				group health plan or a health insurance issuer offering group health insurance

				coverage from negotiating the level and type of reimbursement with a provider

				for care provided in accordance with this section.

									(c)Exemptions

									(1)Small employer

				exemption

										(A)In

				generalThis section shall not apply to any group health plan

				(and group health insurance coverage offered in connection with a group health

				plan) for any plan year of a small employer.

										(B)Small

				employerFor purposes of subparagraph (A), the term small

				employer means, in connection with a group health plan with respect to a

				calendar year and a plan year, an employer who employed an average of at least

				2 but not more than 50 employees on business days during the preceding calendar

				year and who employs at least 2 employees on the first day of the plan

				year.

										(C)Application of

				certain rules in determination of employer sizeFor purposes of

				this paragraph—

											(i)Application of

				aggregation rule for employersRules similar to the rules under

				subsections (b), (c), (m), and (o) of section 414 of the Internal Revenue Code

				of 1986 shall apply for purposes of treating persons as a single

				employer.

											(ii)Employers not

				in existence in preceding yearIn the case of an employer which

				was not in existence throughout the preceding calendar year, the determination

				of whether such employer is a small employer shall be based on the average

				number of employees that it is reasonably expected such employer will employ on

				business days in the current calendar year.

											(iii)PredecessorsAny

				reference in this paragraph to an employer shall include a reference to any

				predecessor of such employer.

											(2)Increased cost

				exemptionThis section shall not apply with respect to a group

				health plan (or health insurance coverage offered in connection with a group

				health plan) if the application of this section to such plan (or to such

				coverage) results in an increase in the cost under the plan (or for such

				coverage) of at least 1 percent.

									(d)Separate

				application to each option offeredIn the case of a group health

				plan that offers a participant or beneficiary 2 or more benefit package options

				under the plan, the requirements of this section shall be applied separately

				with respect to each such option.

								(e)DefinitionsFor

				purposes of this section:

									(1)Treatment

				limitationThe term treatment limitation means, with

				respect to benefits under a group health plan or health insurance coverage, any

				day or visit limits imposed on coverage of benefits under the plan or coverage

				during a period of time.

									(2)Financial

				requirementThe term financial requirement means,

				with respect to benefits under a group health plan or health insurance

				coverage, any deductible, coinsurance, or cost-sharing or an annual or lifetime

				dollar limit imposed with respect to the benefits under the plan or

				coverage.

									(3)Medical or

				surgical benefitsThe term medical or surgical

				benefits means benefits with respect to medical or surgical services, as

				defined under the terms of the plan or coverage (as the case may be), but does

				not include substance abuse treatment benefits.

									(4)Substance abuse

				treatment benefitsThe term substance abuse treatment

				benefits means benefits with respect to substance abuse treatment

				services.

									(5)Substance abuse

				treatment servicesThe term substance abuse treatment

				services means any of the following items and services provided for the

				treatment of substance abuse:

										(A)Inpatient

				treatment, including detoxification.

										(B)Nonhospital

				residential treatment.

										(C)Outpatient

				treatment, including screening and assessment, medication management,

				individual, group, and family counseling, and relapse prevention.

										(D)Prevention

				services, including health education and individual and group counseling to

				encourage the reduction of risk factors for substance abuse.

										(6)Substance

				abuseThe term substance abuse includes chemical

				dependency.

									(f)NoticeA

				group health plan under this part shall comply with the notice requirement

				under section 714(f) of the Employee Retirement

				Income Security Act of 1974 with respect to the requirements of this

				section as if such section applied to such

				plan.

								.

					(B)Conforming

			 amendmentSection 2723(c) of such Act (42 U.S.C.

			 300gg–23(c)) is amended by striking section 2704

			 and inserting sections 2704 and 2707.

					(2)ERISA

			 amendments

					(A)In

			 generalSubpart B of part 7 of subtitle B of title I of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the

			 following new section:

						

							714.Parity in the

				application of treatment limitations and financial requirements to substance

				abuse treatment benefits

								(a)In

				generalIn the case of a group health plan (or health insurance

				coverage offered in connection with such a plan) that provides both medical and

				surgical benefits and substance abuse treatment benefits, the plan or coverage

				shall not impose treatment limitations or financial requirements on the

				substance abuse treatment benefits unless similar limitations or requirements

				are imposed for medical and surgical benefits.

								(b)ConstructionNothing

				in this section shall be construed—

									(1)as requiring a

				group health plan (or health insurance coverage offered in connection with such

				a plan) to provide any substance abuse treatment benefits; or

									(2)to prevent a

				group health plan or a health insurance issuer offering group health insurance

				coverage from negotiating the level and type of reimbursement with a provider

				for care provided in accordance with this section.

									(c)Exemptions

									(1)Small employer

				exemption

										(A)In

				generalThis section shall not apply to any group health plan

				(and group health insurance coverage offered in connection with a group health

				plan) for any plan year of a small employer.

										(B)Small

				employerFor purposes of subparagraph (A), the term small

				employer means, in connection with a group health plan with respect to a

				calendar year and a plan year, an employer who employed an average of at least

				2 but not more than 50 employees on business days during the preceding calendar

				year and who employs at least 2 employees on the first day of the plan

				year.

										(C)Application of

				certain rules in determination of employer sizeFor purposes of

				this paragraph—

											(i)Application of

				aggregation rule for employersRules similar to the rules under

				subsections (b), (c), (m), and (o) of section 414 of the Internal Revenue Code

				of 1986 shall apply for purposes of treating persons as a single

				employer.

											(ii)Employers not

				in existence in preceding yearIn the case of an employer which

				was not in existence throughout the preceding calendar year, the determination

				of whether such employer is a small employer shall be based on the average

				number of employees that it is reasonably expected such employer will employ on

				business days in the current calendar year.

											(iii)PredecessorsAny

				reference in this paragraph to an employer shall include a reference to any

				predecessor of such employer.

											(2)Increased cost

				exemptionThis section shall not apply with respect to a group

				health plan (or health insurance coverage offered in connection with a group

				health plan) if the application of this section to such plan (or to such

				coverage) results in an increase in the cost under the plan (or for such

				coverage) of at least 1 percent.

									(d)Separate

				application to each option offeredIn the case of a group health

				plan that offers a participant or beneficiary 2 or more benefit package options

				under the plan, the requirements of this section shall be applied separately

				with respect to each such option.

								(e)DefinitionsFor

				purposes of this section:

									(1)Treatment

				limitationThe term treatment limitation means, with

				respect to benefits under a group health plan or health insurance coverage, any

				day or visit limits imposed on coverage of benefits under the plan or coverage

				during a period of time.

									(2)Financial

				requirementThe term financial requirement means,

				with respect to benefits under a group health plan or health insurance

				coverage, any deductible, coinsurance, or cost-sharing or an annual or lifetime

				dollar limit imposed with respect to the benefits under the plan or

				coverage.

									(3)Medical or

				surgical benefitsThe term medical or surgical

				benefits means benefits with respect to medical or surgical services, as

				defined under the terms of the plan or coverage (as the case may be), but does

				not include substance abuse treatment benefits.

									(4)Substance abuse

				treatment benefitsThe term substance abuse treatment

				benefits means benefits with respect to substance abuse treatment

				services.

									(5)Substance abuse

				treatment servicesThe term substance abuse treatment

				services means any of the following items and services provided for the

				treatment of substance abuse:

										(A)Inpatient

				treatment, including detoxification.

										(B)Nonhospital

				residential treatment.

										(C)Outpatient

				treatment, including screening and assessment, medication management,

				individual, group, and family counseling, and relapse prevention.

										(D)Prevention

				services, including health education and individual and group counseling to

				encourage the reduction of risk factors for substance abuse.

										(6)Substance

				abuseThe term substance abuse includes chemical

				dependency.

									(f)Notice under

				group health planThe imposition of the requirements of this

				section shall be treated as a material modification in the terms of the plan

				described in section 102(a), for purposes of assuring notice of such

				requirements under the plan; except that the summary description required to be

				provided under section 104(b)(1) with respect to such modification shall be

				provided by not later than 60 days after the first day of the first plan year

				in which such requirements

				apply.

								.

					(B)Conforming

			 amendments

						(i)Section 731(c) of

			 such Act (29

			 U.S.C. 1191(c)) is amended by striking section

			 711 and inserting sections 711 and 714.

						(ii)Section 732(a)

			 of such Act (29

			 U.S.C. 1191a(a)) is amended by striking section

			 711 and inserting sections 711 and 714.

						(iii)The table of

			 contents in section 1 of such Act is amended by inserting after the item

			 relating to section 713 the following new item:

							

								

									714. Parity in the application of

				treatment limitations and financial requirements to substance abuse treatment

				benefits

								

								.

						(3)Internal

			 revenue code amendments

					(A)In

			 generalSubchapter B of chapter 100 of the Internal Revenue Code

			 of 1986 (relating to other requirements) is amended by adding at the end the

			 following new section:

						

							9813.Parity in the

				application of treatment limitations and financial requirements to substance

				abuse treatment benefits

								(a)In

				generalIn the case of a group health plan that provides both

				medical and surgical benefits and substance abuse treatment benefits, the plan

				shall not impose treatment limitations or financial requirements on the

				substance abuse treatment benefits unless similar limitations or requirements

				are imposed for medical and surgical benefits.

								(b)ConstructionNothing

				in this section shall be construed—

									(1)as requiring a

				group health plan to provide any substance abuse treatment benefits; or

									(2)to prevent a

				group health plan from negotiating the level and type of reimbursement with a

				provider for care provided in accordance with this section.

									(c)Exemptions

									(1)Small employer

				exemption

										(A)In

				generalThis section shall not apply to any group health plan for

				any plan year of a small employer.

										(B)Small

				employerFor purposes of subparagraph (A), the term small

				employer means, in connection with a group health plan with respect to a

				calendar year and a plan year, an employer who employed an average of at least

				2 but not more than 50 employees on business days during the preceding calendar

				year and who employs at least 2 employees on the first day of the plan

				year.

										(C)Application of

				certain rules in determination of employer sizeFor purposes of

				this paragraph—

											(i)Application of

				aggregation rule for employersRules similar to the rules under

				subsections (b), (c), (m), and (o) of section 414 shall apply for purposes of

				treating persons as a single employer.

											(ii)Employers not

				in existence in preceding yearIn the case of an employer which

				was not in existence throughout the preceding calendar year, the determination

				of whether such employer is a small employer shall be based on the average

				number of employees that it is reasonably expected such employer will employ on

				business days in the current calendar year.

											(iii)PredecessorsAny

				reference in this paragraph to an employer shall include a reference to any

				predecessor of such employer.

											(2)Increased cost

				exemptionThis section shall not apply with respect to a group

				health plan if the application of this section to such plan results in an

				increase in the cost under the plan of at least 1 percent.

									(d)Separate

				application to each option offeredIn the case of a group health

				plan that offers a participant or beneficiary 2 or more benefit package options

				under the plan, the requirements of this section shall be applied separately

				with respect to each such option.

								(e)DefinitionsFor

				purposes of this section:

									(1)Treatment

				limitationThe term treatment limitation means, with

				respect to benefits under a group health plan, any day or visit limits imposed

				on coverage of benefits under the plan during a period of time.

									(2)Financial

				requirementThe term financial requirement means,

				with respect to benefits under a group health plan, any deductible,

				coinsurance, or cost-sharing or an annual or lifetime dollar limit imposed with

				respect to the benefits under the plan.

									(3)Medical or

				surgical benefitsThe term medical or surgical

				benefits means benefits with respect to medical or surgical services, as

				defined under the terms of the plan, but does not include substance abuse

				treatment benefits.

									(4)Substance abuse

				treatment benefitsThe term substance abuse treatment

				benefits means benefits with respect to substance abuse treatment

				services.

									(5)Substance abuse

				treatment servicesThe term substance abuse treatment

				services means any of the following items and services provided for the

				treatment of substance abuse:

										(A)Inpatient

				treatment, including detoxification.

										(B)Nonhospital

				residential treatment.

										(C)Outpatient

				treatment, including screening and assessment, medication management,

				individual, group, and family counseling, and relapse prevention.

										(D)Prevention

				services, including health education and individual and group counseling to

				encourage the reduction of risk factors for substance abuse.

										(6)Substance

				abuseThe term substance abuse includes chemical

				dependency.

									.

					(B)Conforming

			 amendments

						(i)Section

			 4980D(d)(1) of such Code is amended by striking section 9811 and

			 inserting sections 9811 and 9813.

						(ii)The table of

			 sections of subchapter B of chapter 100 of such Code is amended by adding at

			 the end the following new item:

							

								

									9813. Parity in the application of

				treatment limitations and financial requirements to substance abuse treatment

				benefits

								

								.

						(b)Individual

			 health insurance

				(1)Amendment to

			 the public health service actPart B of title XXVII of the

			 Public Health Service Act (42 U.S.C.

			 300gg–41 et seq.) is amended by inserting after section 2752 the following new

			 section:

					

						2753.Parity in the

				application of treatment limitations and financial requirements to substance

				abuse benefits

							(a)In

				generalThe provisions of section 2707 (other than subsection

				(e)) shall apply to health insurance coverage offered by a health insurance

				issuer in the individual market in the same manner as it applies to health

				insurance coverage offered by a health insurance issuer in connection with a

				group health plan in the small or large group market.

							(b)NoticeA

				health insurance issuer under this part shall comply with the notice

				requirement under section 714(f) of the Employee Retirement Income Security Act of

				1974 with respect to the requirements referred to in subsection (a)

				as if such section applied to such issuer and such issuer were a group health

				plan.

							.

				(2)Conforming

			 amendmentSection 2762(b)(2) of such Act (42 U.S.C.

			 300gg–62(b)(2)) is amended by striking section

			 2751 and inserting sections 2751 and 2753.

				(c)Effective

			 dates

				(1)Group health

			 plansSubject to paragraph (3), the amendments made by subsection

			 (a) apply with respect to group health plans for plan years beginning on or

			 after January 1, 2006.

				(2)Individual

			 health insuranceThe amendments made by subsection (b) apply with

			 respect to health insurance coverage offered, sold, issued, renewed, in effect,

			 or operated in the individual market on or after January 1, 2006.

				(3)Special

			 ruleIn the case of a group health plan maintained pursuant to 1

			 or more collective bargaining agreements between employee representatives and 1

			 or more employers ratified before the date of enactment of this Act, the

			 amendments made by subsection (a) shall not apply to plan years beginning

			 before the later of—

					(A)the date on which

			 the last collective bargaining agreements relating to the plan terminates

			 (determined without regard to any extension thereof agreed to after the date of

			 enactment of this Act), or

					(B)January 1,

			 2006.

					For purposes

			 of subparagraph (A), any plan amendment made pursuant to a collective

			 bargaining agreement relating to the plan which amends the plan solely to

			 conform to any requirement added by subsection (a) shall not be treated as a

			 termination of such collective bargaining agreement.(d)Coordinated

			 regulationsSection 104(1) of the

			 Health Insurance Portability and Accountability

			 Act of 1996 is amended by striking this subtitle (and the

			 amendments made by this subtitle and section 401) and inserting

			 the provisions of part 7 of subtitle B of title I of the

			 Employee Retirement Income Security Act of

			 1974, and the provisions of parts A and C of title XXVII of the

			 Public Health Service Act, and

			 chapter 100 of the Internal Revenue Code of 1986.

			(e)PreemptionNothing

			 in the amendments made by this section shall be construed to preempt any

			 provision of State law that provides protections to individuals that are

			 greater than the protections provided under such amendments.

			

